Citation Nr: 0515839	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation status post 
osteotomy, left foot, depressed second metatarsal with a 
corn, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right foot 
hallux valgus, status post arthroplasties, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for disabilities of the 
back and joints.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for skin lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  A hearing was held before the undersigned Veterans Law 
Judge in June 2004.

One of the issues developed for appeal is entitlement to 
service connection for back and joint pain.  The appellant 
maintains that she now has orthopedic disabilities, which are 
separate from the service-connected fibromyalgia.  Thus this 
issue is as stated on the title page of this decision.

In June 2004 the appellant submitted a claim for service 
connection for hypertension on a secondary basis.  This issue 
is referred to the RO for appropriate action.

The issues of increased evaluation for sarcoidosis, hallux 
valgus of the right foot, status post osteotomy, left foot, 
depressed second metatarsal with a corn, and service 
connection for migraine headaches, disabilities of the back 
and joints, and skin lesions are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's fibromyalgia is currently manifested by 
constant widespread musculoskeletal pain and tender joints.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's service connected fibromyalgia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), Part 4, Diagnostic Code 5025 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an October 2002 statement 
of the case, and VCAA letters dated February 2002, August 
2003, and November 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  She was also informed of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder, as 
to the veteran's fibromyalgia and back and joint pain claims.  
The veteran has received an examination during the course of 
this appeal, and has received a hearing before the 
undersigned Veterans Law Judge.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for nonspecific body-wide arthralgia with 
chronic fatigue, as secondary to the veteran's service 
connected sarcoidosis, at a 40 percent evaluation by a rating 
decision dated November 1999.  That decision was based 
primarily on the result of an October 1999 VA examination, 
which linked the veteran's complaints of body wide joint pain 
and fatigue to her service connected sarcoidosis.  In 
December 2000, this disability was recharacterized as 
fibromyalgia, and the veteran's evaluation was continued at a 
40 percent evaluation.  In December 2001, the veteran filed a 
claim for an increased rating for her service-connected 
fibromyalgia.

The veteran received a VA examination in February 2002.  The 
report of that examination indicates that the veteran was on 
numerous medications.  She was noted to have recurrent 
migraine headaches with nausea and phonophobia, considered to 
be a separate condition and not related to her service 
connected conditions.  She had an MRI of her brain done in 
June 2001 that was read as normal.  As to her sarcoidosis, 
she was noted to be on several medications.  Her primary 
symptoms were noted to be shortness of breath, skin lesions, 
night sweats, chest pain, and recurrent enlarged lymph nodes.  
Chest X-ray performed in October 2001 showed no acute 
pulmonary infiltrates.  Pulmonary function testing done in 
January 2002 read as normal flow and volume.  The veteran 
also noted a history of recurrent pains but no limitation of 
motion in her back, hips, knee, legs or ankles, as well as 
other parts of the body.  At that time, her primary 
complaints were her knees and anterior lower extremities 
below the knee.  She pointed to the anterior tibial area.  
She also noted persistent low back pain.  She was noted to 
have a diagnosis of multifocal chronic pain 
syndrome/fibromyalgia.  She had previous X-rays of her 
sacroiliac joints, her hips, her left knee, and her lumbar 
spine, which were all read as normal.  A neck X-ray performed 
in 1998 showed minimal degenerative disk bulges at C4-5 and 
C5-6, without spinal stenosis, without cord impingement, and 
without foraminal stenosis.  She had an MRI done of her 
thoracic spine in March 2000 that showed no evidence of 
epidural abscess, discitis, osteomyelitis, or cord 
compression.  There was a likely small atypical hematoma, 
right T5 vertebral body.  This condition was noted to be part 
of her service connected conditions.  There was no weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups noted.  No cervical, groin, or axillary adenopathy was 
palpated.  She was noted to have a puffy face secondary to 
steroid administration.  

Upon examination, knees demonstrated no tenderness to 
palpation.  There was no swelling, deformity, or instability 
demonstrated.  Range of motion of both knees was flexion to 
115 degrees, and extension to 0.  There was no pain, 
weakness, fatigability, decreased endurance, or 
incoordination noted.  There was tenderness to palpation of 
the anterior tibias, with no swelling or deformity.  The 
veteran was diagnosed with sarcoidosis, recurrent migraine 
headaches, recurrent right big toe pain, status post left 
foot second metatarsal osteotomy, osteoporosis, and recurrent 
pains in multiple areas, with a diagnosis of multifactor 
chronic pain syndrome/fibromyalgia.

The report of April 2002 pulmonary function testing indicates 
that the veteran had a submaximal exercise test showing good 
effort.  Results showed deconditioning or cardiac pump 
limitation.  The non-invasive measurements of gas exchange 
suggested that a non-limiting gas exchange abnormality was 
also present.  The examiner indicated that this could not be 
confirmed without peak exercise blood gas measurement.  The 
examiner indicated that the discrepancy between the direct 
and indirect MVV might be due to musculoskeletal weakness, 
and the examiner noted that this discrepancy was not seen in 
the 1998 exercise measurements.

A May 2002 outpatient treatment report noted that the veteran 
had been previously given an injection in the right 
trochanteric area for bursitis, and that this area had 
improved.  Veteran at that time was complaining of bilateral 
knee pain, localized interior and medial to the patella, with 
mild erythema and warmth intermittently.  The veteran also 
noted pains in the hands, wrists, shoulders, neck, and back, 
which were stable.  Upon examination, there was no evidence 
of synovitis.  There was a normal range of motion.  Swelling 
and tenderness was noted in both anserine bursa areas.  
Multiple trigger points were noted including the external 
area of forearm, shoulders, neck, and back.  The examiner 
found new evidence of anserine bursitis, and persisting 
symptoms of fibromyalgia.

The veteran received a hearing before the undersigned member 
of the Board in June 2004.  The transcript of that hearing 
indicates that the veteran reported significant problems with 
night sweats, as well as shortness of breath.  As to her 
claim for back and joint pain, separate and distinct from 
fibromyalgia, the veteran did recall falling once in service 
in January 1981.  The veteran reported that she had also been 
told she had scoliosis.  She further indicated that she felt 
that she had a pain in her back and joints that was distinct 
from the pain she felt in her joints as a result of 
fibromyalgia.

An MRI of the veteran's knees in August 2004 indicated a mild 
narrowing of the joint space medial compartments of both 
knees, and was otherwise normal.

An August 2004 MRI of the veteran's shoulder taken in August 
2004 noted mild degenerative changes, and a small effusion, 
and were otherwise negative.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently rated at a 40 percent evaluation for 
her fibromyalgia, under Diagnostic Code 5025.  This code 
provides that fibromyalgia (fibrositis, primary fibromyalgia 
syndrome), with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms: provides a 10 percent rating for symptoms that 
require continuous medication for control, a 20 percent 
rating for symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, and a 40 percent rating for symptoms that are constant, 
or nearly so, and refractory to therapy. 38 C.F.R. § 4.71a 
(2004).  

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 40 percent 
disabled for her service-connected fibromyalgia.  In this 
regard, the Board notes that the veteran's symptoms, as noted 
in her February 2002 examination, and as well a May 2002 
report of outpatient treatment, include nearly constant 
widespread pain in multiple joints.  The Board finds these 
symptoms consistent with a 40 percent rating, the rating the 
veteran is currently receiving.  In addition, the Board notes 
that the veteran is currently receiving the maximum rating 
available under this code.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).

In this regard, there is no evidence demonstrating that the 
firbomyalgia causes marked interference with daily activities 
beyond that contemplated by the current schedular provisions, 
or that it necessitates frequent periods of hospitalizations 
so as to warrant an extraschedular evaluation. 38 C.F.R. § 
3.321(b)(1).  . See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling, is denied.


REMAND

As to the veteran's claim for an increased rating for 
sarcoidosis, the Board notes that, during the veteran's most 
recent VA examination of February 2002, it was noted at that 
time that pulmonary function testing was normal.  The veteran 
indicated in her hearing testimony dated June 2004 that she 
had a pulmonary function test approximately a year prior to 
her hearing, which does not appear to be of record, and also 
indicated that she expected to receive further pulmonary 
function testing shortly after her hearing.  The Board is of 
the opinion that all recent pulmonary function test reports 
must be associated with the veteran's claims folder.

The veteran is claiming disabilities of the back and other 
joints which are separate from the service connected 
fibromyalgia.  The service medical record show that the 
veteran was seen for multiple joint complaints and that 
service connection was initially granted for inflammatory 
arthritis.  VA medical records show that over the course of 
the appeal bursitis of the right hip and disk bulges in the 
cervical spine have been demonstrated.  Recently in August 
2004, a VA MRI of the veteran's knees and shoulder indicated 
a mild narrowing of the joint space medial compartments of 
both knees, and degenerative changes, and a small effusion of 
the shoulder.  As such, the Board is of the opinion that a 
current examination is warranted.

As to the veteran's service connected left foot disability, 
while the case was pending at the Board, the Board received 
evidence indicating that the veteran underwent surgery on her 
left foot in November 2004 at a VA facility.  The Board finds 
that these records should be obtained and in view of the 
surgery a current VA examination is warranted. 

As to the veteran's right foot disability, the Board also 
notes records associated with the veteran's claims folder 
indicate that the veteran underwent surgery on her right foot 
in May 2002.  Although records from her surgery are 
associated with the veteran's claims folder, the Board is 
again of the opinion that surgery on the veteran's right foot 
is likely to have a significant impact on the level of 
severity of the veteran's service connected right foot 
disability, the Board finds that the veteran must also be 
provided with a VA examination to assess the present severity 
of her service connected right foot disability.

As to the veteran's claim regarding service connection for 
headaches, a July 2004 statement from a VA facility indicates 
that a portion of the veteran's headaches may be relater to 
her medications. The veteran has indicated, in statements and 
her hearing testimony, that she believed her headaches, 
although not directly related to service, had been aggravated 
by her service connected disorders, or the medication she 
took for those conditions.  Although it was noted during the 
veteran's February 2002 VA examination that her headaches 
were not related to her service connected disabilities, the 
examiner did not address the question of whether the 
veteran's headaches were aggravated by her service connected 
disorders, or the medications she takes for those.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Therefore, the Board is of 
the opinion that the veteran should be granted a further VA 
examination to address this issue.

Finally, as to the veteran's claim of entitlement to service 
connection for skin lesions, the Board notes that the 
veteran's most recent examination, dated February 2002, was 
negative for any findings pertaining to skin lesions at that 
time.  However, outpatient records indicate involvement of 
the right leg, face, shoulder, and right fifth toe over the 
past several years.  As such, the Board is of the opinion 
that a current examination of the skin should be conducted.

Accordingly, the case is remanded for the following 
development:

1.  The RO should request the VA 
outpatient clinic in Washington, D. C. to 
furnish copies of any medical records 
pertaining to the disabilities in issue, 
to include pulmonary function tests, 
covering the period from May 2002 to the 
present.

2.  Thereafter, the veteran should be 
afforded an examination by a VA 
pulmonologist, to determine the severity 
of the veteran's sarcoidosis.  The claims 
folder should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All necessary tests and 
studies should be completed, to include 
pulmonary function testing if warranted.  
The examiner should state the symptoms 
the veteran has which are due to 
sarcoidosis, to include any cor 
pulmonale, cardiac involvement with 
congestive heart failure, or progressive 
pulmonary disease.  A complete rational 
for any opinion expressed should be 
included in the report.

3.  The veteran should be afforded an 
examination by a VA orthopedist to 
determine the nature, severity, and 
etiology of any disabilities involving 
the back, spine and joints which are 
separate from the service connected 
fibromyalgia, and the severity of the 
service connected hallux valgus of the 
right foot and status post osteotomy, 
left foot, depressed second metatarsal 
with a corn.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

It is requested that the VA examiner 
obtain a detailed history to include the 
identification of the specific joints, 
which the appellant maintains involve 
disabilities separate from the 
fibromyalgia.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be completed.  It is requested 
that the examination include range of 
motion testing of the feet.  
Additionally, the orthopedist should be 
requested to determine whether the feet 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

Following the examination the examiner is 
requested to identify and disability of 
the joints and back which is separate 
from the fibromyalgia.  If said 
disabilities are present the examiner is 
requested to render an opinion as to 
whether it is as likely as not that these 
disabilities are related to service or 
were caused or are aggravated by the 
service connected sarcoidosis.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  A VA examination should be conducted 
by a neurologist to determine the 
etiology and severity of the veteran's 
headaches.  The claims folder should be 
made available to the examiner, in 
conjunction with the examination.  Any 
necessary tests and studies should be 
accomplished.  The examiner's attention 
should be directed to the July 2004 
statement from a VA neurologist.  If 
headaches are diagnosed the examiner is 
requested to indicate whether the 
headaches are separate from the service 
connected fibromyalgia?  If yes, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not any headaches diagnosed, are related 
to her period of service, or caused or 
aggravated by the service connected 
sarcoidosis, to include any medicines she 
takes for treatment of her service 
connected disorders.  A complete rational 
for any opinion expressed should be 
included in the report.

5.  A VA examination should be conducted 
by a dermatologist to determine the 
etiology and severity of any diagnosed 
skin condition.  The claims folder should 
be made available to the examiner, in 
conjunction with the examination.  Any 
necessary tests and studies should be 
accomplished.  The examiner should 
include a complete description of any 
lesions found, to include measurements.  
Following the examination the examiner 
should render an opinion as to whether it 
is as likely as not any skin lesions 
diagnosed are related to the service-
connected sarcoidosis.  A complete 
rational for any opinion expressed should 
be included in the report.

6.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include whether a separate rating is 
warranted for any skin lesions diagnosed.  
If any benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


